Citation Nr: 1814127	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent on or after April 24, 2012, for posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder with substance abuse.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia. 

In March 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Roanoke, Virginia RO.  A transcript of that proceeding is associated with the record.

In his August 2011 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

In January 2017, the Board, in relevant part, increased the evaluation assigned for PTSD, major depressive disorder, and panic disorder with substance abuse to 70 percent for the periods from July 21, 2008, to February 18, 2010; from April 1, 2010, to September 1, 2010; and from January 1, 2011, to April 24, 2012.  The Board also denied entitlement to an evaluation in excess of 50 percent for PTSD on or after April 24, 2012.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the portion of the Board's January 2017 decision that denied entitlement to an evaluation in excess of 50 percent for PTSD on or after April 24, 2012.

In February 2018, the Board issued an order correcting typographical errors contained in the Order section of the January 2017 decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  

The Board notes that additional private medical records have been associated with the claims file since the June 2016 supplemental statement of the case.  However, in November 2017, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the August 2017 Joint Motion, the parties agreed that the Board provided an inadequate statement of reasons or bases as to whether an evaluation in excess of 50 percent was warranted for PTSD from April 24, 2012.  Specifically, the Board failed to adequately address the evidence of symptomatology or symptoms of similar severity, frequency, and duration as necessary for an increased rating.  The parties further determined that the Board failed to address conflicting findings contained in April 2012 PTSD and mental disorder examination reports.  

Initially, the Board notes that the Veteran is separately service-connected for residuals of a traumatic brain injury (TBI).  In this regard, in an October 2012 rating decision, the RO granted service connection for a TBI with a cognitive disorder and assigned a 40 percent evaluation effective from May 11, 2010, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Diagnostic Code 8045 provides an evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Note (1) to Diagnostic Code 8045 states that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned.

In this case, in the October 2012 rating decision, the RO assigned a 40 percent evaluation for the Veteran's TBI based on level "2" impairment for the facets pertaining to subjective symptoms and memory, attention, concentration, and executive functions.  

During an April 2012 VA examinations for PTSD and mental disorders, the examiner diagnosed the Veteran with PTSD, cognitive disorder, not otherwise specified (NOS), and polysubstance abuse in remission.  In both examination reports, the examiner indicated that it was possible to differentiate the symptoms that were attributable to each diagnosis.  

With respect to PTSD, the Veterans symptoms included, flashbacks, nightmares, problems with extreme agitation, difficulty getting close to people, difficulty trusting people, hypervigilance, and increased started response.  

With respect to cognitive disorder NOS, the Veteran's symptoms included problems with focusing and attention, comprehension, increased latency of response to questions, impaired processing of conversation, psychomotor retardation, weekly debilitating headaches, impaired short-term memory, and disorientation in unfamiliar places.   The examiner stated that the Veteran's irritability could potentially be attributed to either his PTSD or cognitive disorder NOS. 

The examiner also noted that the Veteran was diagnosed with a TBI.  He indicated that it was not possible to differentiate what symptoms were attributable to the Veteran's mental disorders and TBI due to the fact that the symptoms overlapped.  However, the examiner's opinion appears internally inconsistent.   In this regard, in the April 2012 TBI examination, the examiner stated that the Veteran's cognitive disorder, NOS, was attributable to his TBI. As noted above, the examiner stated that it was possible to differentiate the symptoms attributable to the Veteran's PTSD and cognitive disorder NOS.  

Furthermore, in the April 2012 VA PTSD examination, the examiner opined that the Veteran's mental health diagnoses caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  In contrast, in the April 2012 VA examination for mental disorders other than PTSD, the same VA examiner opined that the Veteran's mental diagnoses caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The April 2012 VA examiner also opined that the Veteran's muscle tremors were at least as likely as not related to his PTSD.  However, the examiner did not identify or provide a description of such a symptom during the April 2012 VA PTSD, mental disorder, or TBI examinations.  

The Veteran was afforded an additional VA examination in May 2016 during which the examiner diagnosed him with PTSD and anxiety with depressed mood.  The examiner noted that the Veteran was diagnosed with a TBI and indicated that it was possible to differentiate what symptoms were attributable to each diagnosis.
With respect to PTSD, the examiner stated that the Veteran's symptoms included anxiety, depressed mood, nightmares, startle responses, hypervigilance, and difficulty concentrating.  The examiner also stated that the Veteran's cognitive impairment was attributable to his service-connected TBI.  However, the examiner did not identify any specific cognitive impairments.

In support of his claim, the Veteran submitted a November 2017 private medical evaluation from Dr. M.J. (initials used to protect privacy).  Dr. M.J. diagnosed the Veteran with PTSD, panic disorder, and depressive disorder.   She noted that the symptoms of the Veteran's psychiatric disorders overlapped and could not be separated to determine the extent of his disability.  Dr. M.J. opined that the Veteran's psychiatric disorder caused occupational and social impairment with deficiencies in most areas such as work, social relations, thinking, judgment, and mood.

Notably, several of the assessment procedures contained in the November 2017 private medical opinion evaluated symptoms that appear to have been attributed to the Veteran's TBI.  In this regard, Dr. M.J. indicated that the Beck Depression Inventory was performed to assess the Veteran's current mood state and noted that he reported symptoms such as irritability, loss of energy, decreased concentration, fatigue, and insomnia.  In addition, the PCL-5 self-report measure considered symptoms such as, irritable behavior, angry outbursts, and poor concentration.  Similarly, Dr. M.J. noted that results from the World Health Organization Disability Assessment (WHODAS) questionnaire indicated that the Veteran's cognition was severely impaired.  However, Dr. M.J. did not address the Veteran's service-connected TBI.  In particular, she did not discuss whether it was possible to distinguish the Veteran's psychiatric symptoms from his service-connected TBI.  

In a November 2017 correspondence, the Veteran's attorney asserted that the VA examiners were tasked with considering whether the parsing out of the Veteran's psychiatric symptoms from his TBI was possible.  

In light of the foregoing, a remand is necessary to obtain a VA examination that fully addresses the Veteran's reported symptoms and to determine whether it is possible to distinguish the symptoms attributable to psychiatric disorders from his TBI. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, the issue of entitlement to TDIU was previously denied in a January 2010 rating decision, and the Veteran did not submit a notice of disagreement with that decision.  However, the Veteran has since raised the issue again in a November 2017 statement.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Board also notes that a June 2015 letter shows that the Veteran was awarded vocational rehabilitation subsistence allowance for training at a university.  Therefore, on remand, the AOJ should associate the Veteran's vocational rehabilitation records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD, major depressive disorder, and panic disorder with substance abuse.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the April 2012 and May 2016 VA examination reports, as well as the November 2017 private medical evaluation from Dr. M.J.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD, major depressive disorder, and panic disorder with substance abuse.  

To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected PTSD as opposed to his service-connected TBI or any other nonservice-connected disorder.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report and provide an explanation. 

The examiner should specifically address whether the Veteran has muscle tremors that are related to service-connected PTSD. See April 2012 VA medical opinion.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  In so doing, the AOJ should consider whether the manifestations of the Veteran's service-connected psychiatric disabilities and TBI can be separated or whether a single evaluation is more appropriate under 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8045.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




